Citation Nr: 1032793	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  06-34 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a groin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to February 1973.  

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from an August 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Columbia, South 
Carolina.

When this matter was initially before the Board in January 2008, 
the Board denied a claim of entitlement to service connection for 
left inguinal ring dilation, claimed as a residual of a ruptured 
hernia.  The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  

Pursuant to a January 2010 Decision, the Court affirmed in part 
and set aside in part the Board's decision, and remanded the case 
for compliance with the terms of the Joint Motion.  The Court 
affirmed the January 2008 BVA decision, denying service 
connection for left inguinal ring dilation, claimed as a residual 
of a ruptured hernia is affirmed.  However, the Court essentially 
instructed that the Veteran's claim must be broadened pursuant to 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In Clemons, the Court held that a claim is not limited to the 
diagnosis identified by the Veteran.  More precisely, a claim is 
for a disability that may reasonably be encompassed by several 
factors including: (1) the claimant's description of the claim; 
(2) the symptoms the claimant describes; and (3) the information 
the claimant submits or that [VA] obtains in support of the 
claim.  Thus, liberally construing Clemons, and pursuant to the 
January 2010 Court decision, the Board will broaden the Veteran's 
initial claim to one for service connection for a groin disorder.  
As the Board's January 2008 denial of service connection for left 
inguinal ring dilation is affirmed, the Remand below addresses a 
groin disorder separate from a left inguinal ring dilation. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to 
assist also includes a duty to provide a medical examination or 
obtain a medical opinion when it is deemed necessary to make a 
decision on the claim. 

Service treatment records reflect that in June 1971 the Veteran 
reported groin pain.  In January 1972, the Veteran sought 
treatment for what he described as "hernia" and venereal warts.  
He was diagnosed with right inguinal adenopathy (swollen lymph 
nodes) and condylomata acuminate (genital warts).  An April 1972 
treatment record reflected a diagnosis of chancroid (a sexually 
transmitted disease).  August 1972 treatment records additionally 
reflect treatment and complaints for chancroid and warts, 
respectively.  A January 1973 treatment record noted that the 
Veteran had developed right inguinal tenderness and a non-
draining node in the right groin area.  He was diagnosed with 
chancroid and warts. 

His January 1973 separation examination noted a healing 
chancroid.  A report of medical history completed at that time 
reflected that the Veteran was positive for venereal disease.  In 
a February 1973 statement of medical condition, completed 
subsequent to his separation examination, but just prior to his 
separation from service, the Veteran reported that his medical 
condition had changed.  He indicated that he now had "groin 
pain."  A clinical record completed at that time reflected that 
the Veteran had chancroid and recurrent venereal warts and should 
report for follow-up. 

Post-service records reflect that the Veteran was treated for 
right groin pain in January 2002.  He reported groin pain in a 
May 2006 phone call to a VA telephone triage.  He additionally 
reported chronic groin pain at a July 2006 VA examination.  At an 
April 2007 VA examination, the Veteran reported pain in his left 
groin.  He reported pain with walking approximately one-half mile 
and with lifting.  He indicated that he had experienced this same 
sort of pain since active duty service.  Upon physical 
examination, it was noted that there was tenderness in the left 
groin area.  A diagnosis as to the tenderness in his groin was 
not made, however the examiner indicated no objective or clinical 
evidence to support a diagnosis of inguinal ring dilation.  

It is unclear from the evidence at hand whether the Veteran's 
current complaints of groin pain are related to his in-service 
activities or medical care.  Additionally, the diagnosis 
associated with the Veteran's current complaints in unclear.  As 
such, the Board finds that a remand of the claim of service 
connection for a groin disorder is necessary.  38 U.S.C.A. § 
5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination 
to evaluate the relationship between his 
groin disorder and active duty service.  
The examiner should state whether the 
Veteran suffers from a groin disorder, 
separate from left inguinal ring dilation.  
The examiner is asked to provide an opinion 
as to whether it is at least as likely as 
not (a 50 percent probability of 
greater) that any current groin disorder is 
causally related to service.  

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  If the examiner cannot 
provide an opinion without resorting to 
mere speculation, the examiner should so 
state and provide supporting rationale.

The claims file must be reviewed in 
conjunction with such the examination, and 
the examiner must indicate that such review 
occurred.  

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


